Citation Nr: 1411216	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-50 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for osteochondroma, right humerus, currently rated at 10 percent.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which increased the Veteran's evaluation to 10 percent.  The Veteran was originally service-connected for osteochondroma, right humerus in an October 1976 rating decision, with a 0 percent evaluation. 

The Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of this hearing has been associated with the Veteran's claims file.

The Board previously remanded this matter in November 2013 for further procedural development, to include a new VA examination.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The Veteran's osteochondroma, right humerus has been manifested by painful or limited motion of a major joint; limitation of motion to the shoulder level, other impairment of the humerus, or impairment of the clavicle or scapula have not been shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for osteochondroma, right humerus have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5015, 5201, 5202, 5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in November 2013.  

The Board's remand instructed the RO to: (1) contact the Veteran and ask him to provide or identify any additional sources of treatment, and provide any necessary release forms; (2) schedule the Veteran for a VA shoulder examination; and (3) readjudicate the claim.

VA sent a November 2013 letter requesting that the Veteran identify any additional treatment and provide the necessary authorization.  The Veteran was scheduled for and attended a January 2014 VA examination to assess the current severity of his right shoulder disability.  The RO readjudicated the claim in a January 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the May 2009 rating decision on appeal, a December 2008 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected right shoulder disability.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  VA provided an additional notice letter in July 2009 providing further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  Consequently, VA has met the duty to notify.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record.  VA examinations for the Veteran's right shoulder were afforded in December 2008 and January 2014.  The record does not suggest and the Veteran has not alleged that these examinations were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, there is no evidence indicating that since the most recent January 2014 examination the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his right shoulder disability.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Increased Rating for Right Shoulder Disability

The Veteran essentially contends that his right shoulder disability is more disabling than contemplated by the current evaluations.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Deluca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.

The Board has evaluated the Veteran's right shoulder disability under multiple diagnostic codes to determine if there is any basis to increase the assigned rating. Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Diagnostic Codes 5015, 5201, 5202, 5203 are potentially applicable, and will be discussed.  The Board notes that without evidence of ankylosis of scapulohumeral articulation, a higher evaluation is not available under Diagnostic Code 5200.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5200 (2013) (Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  As noted below, the Veteran has demonstrated range of motion and thus DC 5200 is not applicable.

Currently the Veteran has a 10 percent rating pursuant to DC 5015, specific to a benign new growth of bone.  38 C.F.R. § 4.71a, DC 5015.  DC 5015 directs that the evaluation of a benign bone growth be rated as degenerative arthritis, on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010 (2013).  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a , DC 5003, 5015 (2013).  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Under DC 5003, a rating in excess of 10 percent is only warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional exacerbations.  As there is no evidence of either, an evaluation in excess of 10 percent may only be warranted under the diagnostic codes specific to limitation of motion of the shoulder joint.  

As noted during the December 2008 and January 2014 VA examinations, the Veteran is right hand dominant; hence, his right arm is his major arm.  As a result, the following criteria are pursuant to a rating for the major arm. 

Pursuant to DC 5201, a 20 percent rating is warranted where disabilities are manifested by motion of the major arm limited to shoulder level.  A 30 percent  rating is assigned where motion of the major arm is limited to midway between the side and shoulder level.  A schedular maximum 40 percent rating is assigned where motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a , DC 5201.

In determining whether the Veteran had limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2013).
Pursuant to DC 5202, a 20 percent rating is assigned where there is malunion of the humerus, with moderate deformity.  A 30 percent rating is assigned where there is malunion of the humerus, with marked deformity.  A 20 percent rating is also assigned with recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level.  A 30 percent rating is also assigned when there are recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements.  A 50 percent rating is assigned with fibrous union of the humerus.  A 60 percent rating is assigned with nonunion of the humerus (false flail joint).  A schedular maximum 80 percent rating is assigned where there is loss of the head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, DC 5202 (2013).

Pursuant to DC 5203, a 20 percent rating is warranted where there is nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula.

The December 2008 examiner found range of motion of the right shoulder to be as follows: flexion 180 degrees; abduction 180 degrees; external rotation 90 degrees; internal rotation 90 degrees.  In addition, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner did note that there was hesitancy with the right shoulder.  However, there were no signs of edema, effusion, weakness, tenderness, redness, heat, or guarding movement.  Additionally, there was no subluxation.  Examination of the right humerus was within normal limits, with no change in the diagnosis.

The January 2014 examiner reported the following ranges of motion: flexion 165 degrees with no objective evidence of painful motion; abduction 170 degrees with no objective evidence of painful motion.  Upon repetitive use testing range of motion was reported: flexion 170 degrees; abduction 170 degrees.  Strength for both shoulder abduction and flexion were normal, rated as 5 out of 5.  No functional loss or functional impairment was noted.  Tests for rotator cuff conditions were negative.  History of and tests for specific joint conditions, including dislocation and impairment of the clavicle or scapula, were negative.  Diagnostic testing, including imaging studies, found a nearly normal right shoulder, with minimal progress of the osteochondral growth.

Based on the evidence, the Board finds a higher evaluation is not warranted for the right shoulder.  As to range of motion, the evidence clearly demonstrates that right shoulder flexion and abduction is not limited to the shoulder level, which is necessary for a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5201.  Consequently, a disability rating under this DC is not warranted.

As to potential other impairment of the humerus, there is no evidence of malunion, recurrent dislocation, fibrous union, nonunion, or loss of the head.  38 C.F.R. § 4.71a, DC 5202.  As such, a disability rating under this DC is not warranted.  

Similarly, a rating under DC 5203 for impairment of the clavicle or scapula is not warranted as there is no evidence of such impairment.  38 C.F.R. § 4.71a, DC 5203. 

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Neither examiner noted that there was additional limitation in range of motion upon repetitive use testing and functional loss.  Therefore, the Veteran is not entitled to a higher rating for the right shoulder disability under this basis. 

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned evaluation is therefore adequate and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required any hospitalizations for his right shoulder disability. Additionally, the manifestations of the Veteran's shoulder disability are not in excess of those contemplated by the schedular criteria and there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not warranted.


ORDER

Entitlement to an increased rating for osteochondroma, right humerus, currently rated at 10 percent is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


